Citation Nr: 1513985	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-23 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative arthritis, status post arthroscopic surgery, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative arthritis and anterior cruciate ligament tear, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing conducted by the undersigned in May 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDING OF FACT

Throughout the appeal period, the Veteran's right and left knee disabilities are shown to be manifested by a decreased range of motion based on flexion no worse than 120 degrees with full extension of both knees, and no further functional loss has been identified following repetitive use of either knee or during flare-ups. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee degenerative arthritis, status post arthroscopic surgery have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

2.  The criteria for an disability rating in excess of 10 percent for right knee degenerative arthritis and anterior cruciate ligament tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the AOJ issued a notice letter to the Veteran prior to the initial adjudication of his claim.  (While the copy contained in the claims file is undated, the Statement of the Case indicates that this letter was mailed on June 9, 2011.)  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, private treatment records, VA examination reports, and the lay statement, to include the May 2014 hearing transcript.  The Veteran testified that he has not received VA any treatment for his knee disabilities.  See Hearing Tr. at 10-11.

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in April 2013.  The report of this examination reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination and rendered findings consistent with the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also notes that the Veteran testified that his symptoms have not changed since this 2013 examination.  Id. at 14.

During the May 2014 hearing, the Veteran's representative argued that the April 2013 VA examination was inadequate because the examiner did not adequately address the Veteran's complaints of knee instability.  Id. at 12.  Upon review, however, the Veteran's complaints of instability were noted by the examiner.  
See April 2013 VA examination report, at 2 (reflecting that the Veteran noted instability on occasion).  The report also documents that the Veteran's knees were tested for instability and found to be "normal."  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014). 

The record reflects that at the May 2014 hearing, the undersigned clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2014).

The Veteran's right and left knee disabilities are each rated under Diagnostic Codes 5003-5260 (Degenerative Arthritis - Limitation of Flexion).  See 38 C.F.R. § 4.27 (stating that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

For the sake of economy, because these two issues involve the application of the same law to virtually identical facts, the Board will address them together.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

Normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2014).

Upon review, the Veteran has been diagnosed with degenerative arthritis in both knees.  Therefore, the Board will rate his service-connected disabilities under Diagnostic Code 5003 (degenerative arthritis) which requires application of 5260 (limitation of flexion) and 5261 (limitation of extension).

Under Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 

The Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As the Veteran's right and left knee disabilities are currently rated 10 percent disabling, Diagnostic Code 5263 (Genu recurvatum) is not for application as it does not allow for a higher disability rating (i.e., in excess of 10 percent).  While the Veteran has had surgery on his left knee for a meniscal tear, the evidence of record, to include the April 2013 VA examination, does not reveal that the Veteran has any functional loss in that knee beyond that already contemplated by his current rating under Diagnostic Code 5260.  As such, Diagnostic Code 5259 (Cartilage, semilunar, removal of, symptomatic) is not for application.

There is no competent and credible evidence indicating right knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use; Diagnostic Code 5256 is therefore not applicable.  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)).

While the record reflects that the Veteran has not had dislocated semilunar cartilage at any point during the appeal period, it does reflect that he has had a semilunar cartilage condition (meniscal tear of both knees).  See June 2011 and April 2013 VA examination reports.  Diagnostic Code 5258 contemplates cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint and assigns such a 20 percent rating.  The Board notes that the Veteran has reported locking and effusion in his left knee and locking in his right knee during the appeal period.  However, the objective April 2013 VA examination report, when evaluation for such symptoms, did not noted any frequent episodes of joint "locking," "pain," or "effusion" of either knee.  As such, Diagnostic Code 5258 is not for application. 

Arthritis and instability of the knee may be rated separately.  See VAOPGCPREC 23-97.  Indeed, the Veteran has testified that he experiences instability in his knees.  See Hearing Tr. at 4.  As a layperson, the Veteran is competent to report experiencing such observable symptomatology and his statements are found to be credible.  

The Veteran's complaints of instability were examined by the April 2013 VA examiner and objective joint stability testing found no instability or subluxation in the Veteran's knees.  Similarly, a June 2011 VA examination report indicated that the Veteran's knees show "no signs" of instability or subluxation following a physical examination. 

In this case, the Board places greater weight of probative value on the findings of the June 2011 and April 2013 VA examinations which conducted specific medical tests to determine whether instability or subluxation were present in the Veteran's knee joints.  While competent to report his symptoms, the Veteran's testimony is outweighed by the medical test results documented in the VA examination reports.  The Board places more weight on these objective instability tests conducted by medical professionals who have undergone specialized training in this regard.  Accordingly, a separate rating based on instability of the knee is not warranted and Diagnostic Code 5257 (Knee, other impairment of) is not for application.  

Finally, the record does not suggest, and the Veteran has not alleged, a that there is an impairment with his tibia or fibula.  Diagnostic Code 5262 is therefore not applicable.  Additionally, despite the Veteran's left knee surgery, the Diagnostic Code for knee replacement (5055) does not apply to partial knee replacements.  
Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014). 

Accordingly, the Board will rate the Veteran's service-connected disabilities under Diagnostic Codes 5003, 5260 and 5261. 

III. Analysis 

The Veteran was afforded a VA examination to determine the extent of his right and left knee disabilities in June 2011.  During the examination, the Veteran reported experiencing stiffness, locking, tenderness, effusion and pain in his left knee.  For his right knee, the Veteran reported experiencing stiffness, swelling, lack of endurance, locking, tenderness, pain and dislocation.  He also reported experiencing flare-ups in both knees that occur as often as 4 times per week and result in additional pain and limitation of motion. 

A physical examination conducted during the June 2011 examination revealed that the Veteran's right and left knee range of motion was 0 to 120 degrees with no additional functional impairment following repetitive use.  It was also noted that there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement in either knee. 

During the April 2013 VA examination, the Veteran reported experiencing flare-ups that result in additional pain with exercise or while playing sports.  He also reported experiencing swelling and instability in his right knee. 

The April 2013 VA examination revealed that the Veteran demonstrated 0 to 130 degrees of motion in his right knee and 0 to 140 degrees in his left knee.  Repetitive motion testing did not reveal any additional functional limitation in either knee. 

As noted, Diagnostic Code 5260 contemplates a noncompensable evaluation where knee flexion is limited to 60 degrees, which is far exceeded by the 120 degrees recorded during the June 2011 VA examination and the 130 and 140 degrees of motion documented in April 2013. 

Furthermore, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  A disability rating in excess of 
10 percent obviously cannot be assigned under Diagnostic Code 5261 for extension to zero degrees, or normal extension.

Based on these findings, a disability rating in excess of 10 percent may not be assigned based on limitation of motion of the right or left knee.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability. 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2014). 

The evidence of record, however, does not reflect impairment that warrants a higher rating based on the functional impairment of the Veteran's knees.  While the Veteran has complained of pain, stiffness and instability in his knees, repetitive motion testing conducted during the VA examinations revealed that the Veteran does not experience any additional functional limitations.  Accordingly, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like.  Though the Veteran has stated that he experiences pain, stiffness, and instability, the record does not indicate that these symptoms result in any additional functional impairment beyond that anticipated by the currently assigned 10 percent.  See, e.g., April 2013 VA examination report.

In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

IV.  Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009), there is a sequential inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability picture is not exceptional or unusual with respect to his service-connected right or left knee disabilities.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed in detail above, the Veteran's knee symptomatology, which includes pain, stiffness resulting in functional impairment of limited range of motion, is specifically contemplated under the appropriate ratings criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

An evaluation in excess of 10 percent for left knee degenerative arthritis, status post arthroscopic surgery is denied.

An evaluation in excess of 10 percent for right knee degenerative arthritis and anterior cruciate ligament tear is denied. 



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


